Citation Nr: 1428980	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  11-30 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota

THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1966 to October 1970.

The present matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Fargo, North Dakota, VA Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for bilateral hearing loss and tinnitus. 

In June 2012, the Veteran, accompanied by his representative, appeared at the RO to present evidence and oral testimony in support of his claim before the undersigned traveling Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the claims file for the Board's review and consideration.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not have its onset during his active military service.

2.  The Veteran's tinnitus had its onset during his active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred, nor is it presumed to have been incurred, in active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  Tinnitus was incurred in active duty.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA).

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised, and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The claim for service connection for bilateral hearing loss and tinnitus was filed in April 2010, and a VCAA notice letter addressing these issues was dispatched to the Veteran in June 2010, prior to the initial adjudication of this claim in the January 2011 rating decision now on appeal.  The June 2010 letter addressed the issues on appeal adjudicated herein and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As fully compliant notice preceded the initial RO adjudication of the Veteran's claim decided herein, there is no timing of notice defect.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claims adjudicated herein.  

As pertinent to the claim for service connection for bilateral hearing loss and tinnitus, the Veteran's relevant service and post-service medical records from VA sources have been obtained and associated with the evidence.  The Board notes that the Veteran had indicated on his initial claim submission that there were medical records from the U.S. Naval Hospital in Beaufort, South Carolina (Naval Hospital), which were pertinent to his claim.  Subsequently, in correspondence dated in December 2010, the Veteran and his representative reported that this military medical facility informed them that any such records were no longer available or in its possession; the appellant thusly waived VA consideration of the Naval Hospital records and requested VA to proceed with the adjudication of his claim.  Additionally, the Veteran has credibly testified at his June 2012 Board hearing that none of his treating clinicians have ever opined that his claimed disabilities were linked to his active military service, thereby indicating that there is no clinical evidence that could support his claim that is currently outstanding.  In this regard, the Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.

During the pendency of the claim, the Veteran underwent a VA audiological examination in August 2010.  The VA audiological examination provided valid audiometric data for the examining clinician to provide a nexus opinion, based on an examination and interview of the Veteran and a review of his pertinent clinical history.  Therefore, the Board concludes that the VA audiological examination is adequate for adjudication purposes with respect to the matters on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The appellant was provided with the opportunity to present oral testimony in support of his appeal before the undersigned Veterans Law Judge in a June 2012 hearing.  At the time of the hearing, he was accompanied by his representative and had the benefit of his advice and counsel.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veteran's Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the June 2012 hearing before the Board, the presiding Veterans Law Judge's questions and the oral testimony of the appellant focused on the elements necessary to substantiate his claim of entitlement to service connection for bilateral hearing loss and tinnitus.  See transcript of June 14, 2012 Board hearing.  Thus, the Board finds that the Veterans Law Judge presiding over the June 2012 hearing has substantially fulfilled his obligations as required under 38 C.F.R. § 3.103(c)(2).  Bryant, supra.

As previously stated, neither the claimant nor his representative has indicated that there was any further outstanding evidence to submit in support of his claim that VA has not already obtained, or has made a good-faith attempt to obtain for inclusion into the record.  The Veteran having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claim, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal is warranted.

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pertinent laws and regulations.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as sensorineural hearing loss and tinnitus as organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); sensorineural hearing loss and tinnitus are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology for each is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Factual background and analysis: Entitlement to service connection for bilateral hearing loss and tinnitus.

The Veteran's Air Force records show that his military occupational specialty was that of a military security policeman and that he was attached to the Strategic Air Command.  The records do not establish that he served in actual direct combat against enemy forces.  However, his reported history of exposure to the noise of aircraft engines while guarding warplanes on the airbase flightline is consistent with his active service.  The Veteran contends that during service he was exposed to acoustic trauma patrolling the flightline and being in close proximity to the noise of jet aircraft engines while serving as a security policeman protecting these military assets.  The Board notes that the Veteran's above statements are credible as they are corroborated by his service records, or are otherwise consistent with his military history, as discussed.  38 U.S.C.A. § 1154(a) (West 2002).

The Veteran asserts, in essence, that his current bilateral hearing loss and tinnitus are etiologically related to his in-service exposure to acoustic trauma from aircraft engines.  At his hearing in June 2012, he stated that he was not equipped with hearing protection during service.  He also denied exposure to industrial noise in his post-service career working for a printing company.  He stated that first perceived a constant ringing in his ears in early 1971, shortly after his separation from service, which then persisted and continued to the present day.  His bilateral hearing loss gradually developed thereafter and is now manifested by disabling diminishment of his hearing acuity in each ear.  He is competent to report experiencing tinnitus symptoms and decreased hearing after his discharge from service and continuity of these symptoms since service (see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  

However, before the Board can proceed further with the Veteran's hearing loss claim, it must first determine whether or not his diminished hearing acuity has met the basic criteria prescribed by VA regulations to be considered a disability for VA compensation purposes.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater or where the auditory thresholds for at least three of these frequencies are 26 decibels or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  The August 2010 VA audiological examination report establishes that the Veteran has auditory thresholds at or above 40 decibels at 500, 2000, 3000 and 4000 Hertz in the left ear and well above 40 decibels at 3000 and 4000 Hertz in his right ear, which meets the aforementioned criteria.

The Veteran's service treatment records show that his ears and tympanic membranes were clinically normal on enlistment examination in June 1966.  He denied having any history of hearing loss on the accompanying medical history questionnaire.  Audiological evaluation revealed pure tone thresholds, in decibels, converted from ASA to the current ISO standard, that were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
10
15
5
LEFT
35
10
15
10
5

Thereafter, the record shows no treatment for complaints of hearing loss or tinnitus symptoms in either ear for the entirety of the Veteran's active service.

On service separation examination in August 1970, the Veteran's ears and tympanic membranes were clinically normal and he denied having any history of hearing loss on the accompanying medical history questionnaire.  Audiological evaluation revealed pure tone ISO thresholds, in decibels, that were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
5
5
10
LEFT
10
0
0
5
10
  
The Veteran filed his original claim for VA compensation for bilateral hearing loss and tinnitus in April 2010, nearly 40 years after his discharge from active duty in October 1970.  In his June 2012 hearing, he testified before the Board that during active service he was exposed to very loud aircraft engine noises without hearing protection for 90 percent of his time spent on guard duty on the flightline, working 8 - 10 hour shifts patrolling the flightline.  He stated that he was constantly exposed to aircraft engine noise from working in close proximity to them.  He believed that such exposure caused his current bilateral hearing loss and tinnitus, as he had no such exposure to loud noises in his post-service occupation.  He reported that he first perceived ringing in his ears in early 1971, shortly after his discharge from active duty, with subsequent gradual development of diminished hearing in both ears. These symptoms remained constant and persistent to the present day.  

VA audiological evaluation in August 2010 shows that the Veteran's pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
35
55
60
LEFT
40
30
40
55
65

The examining clinician diagnosed the Veteran with bilateral sensorineural hearing loss that was mild-to-moderately severe.  The clinician reviewed the Veteran's clinical history, noting the claimant's account of heavy exposure to aircraft engine noise in service and his reported onset of tinnitus "many years ago."  He opined that his current bilateral sensorineural hearing loss was less than likely related to military service as his hearing within normal limits on entrance and separation from active duty with no standard threshold shifts demonstrated.  With regard to his tinnitus, the clinician noted that the Veteran's account of its onset beginning "many years ago" was too vague and as he could not state a date of onset or circumstance surrounding onset of his tinnitus, the clinician reported that it would be mere speculation on her part to state that the Veteran's tinnitus was the result of his period of military service.  

The Board has considered the evidence discussed above and finds that the weight of clinical evidence is against the Veteran's claim for VA compensation for bilateral hearing loss.  There is no clinical evidence objectively demonstrating a diagnosis of sensorineural hearing loss in either ear during active duty, or audiometric evidence demonstrating puretone thresholds in either ear during service that meets the criteria for hearing impairment under 38 C.F.R. § 3.385.  There is also no objective clinical evidence demonstrating sensorineural hearing loss in either ear that is manifested to a compensable degree of impairment within one year following the Veteran's discharge from active duty in October 1970, such that service connection may be established on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2013).  Although the Veteran has credibly testified that he perceived a gradual onset of bilateral hearing, his testimony fails to place the time of onset of hearing loss during active duty and, in itself, does not objectively demonstrate that his hearing loss was disabling to a compensable degree under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013), such that service connection for hearing loss could be presumed to have been incurred in active duty.  

There is also no basis to assign service connection based on continuity of symptomatology.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  He testified that his hearing loss had its onset after service, and gradually after he first noticed his tinnitus.  Specifically, he stated that  he first noticed tinnitus after service and his hearing loss followed that.

The August 2010 nexus opinion presented by the VA audiologist determined that the Veteran's current bilateral hearing loss was less likely related to service given his normal hearing scores shown in service and the absence of a demonstrated threshold shift during service, notwithstanding his high exposure to aircraft engine noise while serving on active duty.  This opinion is highly probative clinical evidence against finding that the Veteran's current bilateral sensorineural hearing loss had its onset in active duty, even when his sustained exposure to loud aircraft engine noise in service is conceded.  A competent medical opinion supporting the Veteran's claim has not been submitted or identified.  Therefore, the Board finds that the facts of the case are against an award of service connection for bilateral hearing loss.  

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  Service connection for bilateral hearing loss must therefore be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
           
To the extent that the Veteran attempts to relate his hearing loss to his period of active service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board notes that he is not a trained medical clinician.  The records show that his in-service specialty was in security and military law enforcement and that his post-service career was in the printing industry and the records do not reflect that he has ever received any formal medical training.  Although lay persons may be competent to provide opinions as to some medical issues (Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific question in this case regarding the etiology of the Veteran's hearing loss and the objective level of impairment associated with his hearing loss (as defined by the applicable rating schedule) at time of its reported post-service onset falls outside the realm of common knowledge of a lay person, the Veteran lacks the competence to provide a probative medical opinion linking this audiological disability to service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose internal diseases of the nervous system, such as sensorineural hearing loss).

While the Board has determined in this appellate decision that the objective evidence does not support a grant of service connection for the Veteran's bilateral hearing loss, the Board also concludes, contrapositively, that the subjective evidence in the form of the Veteran's credible account of the time of onset of his tinnitus symptoms supports his claim for VA compensation for this neurological disability.  

Tinnitus is a specific organic disease of the nervous system that, by its nature, is verified and diagnosed solely on the basis of the patient's subjective account of perceiving its symptoms; there is no objective clinical test for this particular disorder.  The Board notes that the August 2010 VA clinician declined to present a nexus opinion regarding the Veteran's tinnitus as doing so would be mere speculation on her part because the Veteran did not, at that time, state a date of onset or circumstance surrounding onset of his tinnitus.  However, since this examination, the Veteran has testified before the Board in June 2012 that he first perceived a persistent ringing in his ears in early 1971, which is well within the one-year post-service period provided by VA regulations to presumptively award service connection for tinnitus as an organic disease of the nervous system.  38 C.F.R. §§ 3.307, 3.309.  As there is nothing to indicate that the Veteran's account in this regard is anything less than credible on its face, and as the mere manifestation of tinnitus symptoms itself provides the basis to assign a compensable evaluation under 38 C.F.R. § 4.87, Diagnostic Code 6260 (2013), the Board will resolve all doubt in the Veteran's favor and factually concede that, despite there being no clinical notation of tinnitus in his service medical records, because his tinnitus was manifest to a compensable degree within one year after his separation from active duty, service connection on a presumptive basis for this organic disease of the nervous system is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The appeal in this regard is thusly granted.    


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


